In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                      No. 14-227V
                               Filed: November 10, 2014
                                 (Not to be published)

***********************
KRYSTYN SNYDER,                        *
                                       *
                    Petitioner,        *      Decision on Damages; Tdap;
v.                                     *      Brachial Neuritis
                                       *
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
***********************
Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC for respondent.

                               DECISION ON DAMAGES1

Gowen, Special Master:

        On March 25, 2014, Krystyn Snyder (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 [the “Vaccine Act” or “Program”]. The petition alleges that as a
result of receiving a Tetanus-diptheria-acellular-pertussis (“Tdap”) vaccine on December
22, 2012, she developed Brachial Neuritis (“BN”). Petition at ¶¶ 3, 9. On November 7,
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2006).
2014, respondent filed her Rule 4(c) Report [“Respondent’s Report”], in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Report at
2. The undersigned issued a Ruling on Entitlement on November 10, 2014.

       On November 7, 2014, respondent filed a Proffer on award of compensation,
which indicated that petitioner agreed to the compensation amount. Additionally,
petitioner’s counsel was contacted by my chambers on November 10, 2014, and he
confirmed petitioner’s agreement with the proposed compensation amount stated in the
Proffer. Pursuant to the terms in the attached Proffer, the undersigned awards
petitioner:

      1. A lump sum payment of $80,000.00 in the form of a check payable to
         petitioner, Krystyn Snyder. This amount represents compensation for all
         damages that would be available under 42 U.S.C. § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                   s/Thomas L. Gowen
                                   Thomas L. Gowen
                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.